Citation Nr: 1000018	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-36 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

2.  Entitlement to service connection for a right knee 
disability.    

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1975 to December 
1978, and active duty for training from September 13, 1981 to 
September 27, 1981, June 12, 1982 to June 26, 1982, and 
October 10, 1983 to October 21, 1983.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which found that the Veteran was not entitled to service 
connection for PTSD and confirmed the previous denial of 
service connection for chondromalacia, medial femoral 
condyle, right knee.    

The Veteran testified before a Veterans Law Judge at a video-
conference hearing at the RO in September 2006.  A transcript 
of the hearing is of record.  The Veteran submitted 
additional evidence at that time, along with a waiver of 
consideration by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304.  The Veterans Law Judge before whom the 
Veteran testified in September 2006 is no longer a Board 
employee, however in a January 2007 letter the Veteran 
indicated that he does not want another Board hearing.  

The issues have been recharacterized to comport to the 
evidence of record.   

The RO addressed the new and material evidence issue in the 
rating decision on appeal.  Irrespective of the RO's action, 
the Board must decide whether the appellant has submitted new 
and material evidence to reopen the claim of service 
connection for a right knee disability.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
right knee disability in an October 1988 rating decision.  
That denial was confirmed in a February 2001 rating decision.  
The appellant received timely notice of the determination but 
did not appeal, and that denial is now final.  

2.  Evidence received since the February 2001 rating decision 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right knee disability.

3.  Resolving all doubt, the competent evidence shows a 
relationship between the current right knee disability and 
service.

4.  There is credible evidence to corroborate the occurrence 
of the Veteran's claimed traumatic personal assault during 
service.

5.  Resolving all doubt, the competent evidence shows a 
relationship between the current PTSD and service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
February 2001 RO decision, and the claim of entitlement to 
service connection for a right knee disability is reopened.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 C.F.R. § 
3.156 (a) (2009). 

2.  The criteria for service connection for a right knee 
disability have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).

3.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Reopening the claim of service connection for a right knee 
disability and the claims of service connection for a right 
knee disability and PTSD have been considered with respect to 
VA's duties to notify and assist.  Given the favorable 
outcome noted above, no conceivable prejudice to the Veteran 
could result from this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  New and Material Claim

The appellant seeks to reopen his claim of entitlement to 
service connection for a right knee disability.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO denied entitlement to service connection for a right 
knee disability in an October 1988 rating decision.  The RO 
confirmed the previously denied claim of entitlement to 
service connection for a right knee disability in a February 
2001 rating decision.  The February 2001 rating decision 
found that the claim should remain denied because the 
evidence did not show a nexus or connection between the 
Veteran's right knee disability and his military service.  
The Veteran did not appeal these decisions, so they are now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302, 20.1103.  

Evidence submitted since the February 2001 rating decision 
pertaining to the Veteran's right knee includes an August 
2006 private medical opinion noting that the Veteran injured 
his right knee in 1983 with two twisting falls, which 
subsequently caused medical meniscus pathology requiring 
three arthroscopic surgeries.  The physician opined that this 
lead to degenerative arthritic changes, which eventually 
required a total knee replacement.  

The August 2006 private medical opinion is new because it is 
not duplicative of evidence considered by the RO at the time 
of its February 2001 rating decision.  

The August 2006 private medical opinion clearly relates to 
the unestablished fact and the reason for the previous denial 
of his service connection claim; that is, whether the 
Veteran's current right knee disability is related to service 
as required by 38 C.F.R. § 3.303.  

Likewise, the newly submitted August 2006 private medical 
opinion is not cumulative or redundant of existing evidence, 
and presents a reasonable possibility of substantiating the 
claim.  

Accordingly, reopening the claim of entitlement to service 
connection for a right knee disability is warranted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  




III.  Service Connection for a Right Knee Disability

The Veteran seeks service connection for a right knee 
disability.  The Veteran contends that his current right knee 
disability is related to injuries to his right knee during an 
armed robbery during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current right knee disability.  A December 
1999 private operative report notes that the Veteran was 
given pre and post operative diagnoses of post-traumatic 
arthritis, right knee.  Private hospital records dated in 
October 2000 note that the Veteran was admitted for a right 
total knee arthoplasty, and that he had previous 
arthroscopies of his right knee in 1988, December 1998, and 
December 1999.  An August 2006 private medical opinion notes 
an impression of status post total right knee replacement.  

The Veteran claims that on October 14, 1983, during an armed 
robbery he was running away from his assailants and fell 
twice resulting in an injured right knee.  A December 1983 
police report indicates that the Veteran was the victim of an 
armed robbery on October 14, 1983.  Two unidentified males 
attempted to rob the Veteran at gunpoint.  Further, the 
police report indicates that the Veteran fell to the ground 
twice injuring his hand while fleeing the assailants.  The 
Veteran's October 1983 service treatment records (STRs) 
indicate that the Veteran dislocated the right 
interphalangeal joint of his fourth digit.  The Veteran is 
service connected for a dislocated right ring finger.  A 
clinical examination report dated in August 1985 notes that 
the Veteran had normal upper and lower extremities.  The 
Board finds the Veteran's claims to be credible and notes 
that the Veteran's STRs and the December 1983 police report 
support his assertions.  The Veteran is competent to report 
symptoms, such as knee pain resulting from an injury during a 
fall.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding 
a veteran competent to testify to symptomatology capable of 
lay observation).  Furthermore, the fact that the Veteran's 
STRs and August 1985 examination do not reflect complaints of 
knee pain or a diagnosed knee disability do not make his 
contentions less credible, especially given the fact that the 
Veteran's August 1985 examination report does not reflect 
that he had any abnormalities with his right hand, which was 
later service connected.  

As the record shows a current right knee disability and a 
right knee injury during service, the determinative issue is 
whether these are related.   

An August 2006 private medical opinion notes that the Veteran 
was involved in a hold up in 1983, and while he was running 
away from a gentleman with a sawed off shotgun he twice 
tripped and fell and twisted his right knee.  The Veteran had 
three arthroscopies for medial meniscus pathology, which went 
on to become severe degenerative changes of the right knee 
and the Veteran underwent a right total knee replacement in 
2000.  The physician opined that the Veteran had an obvious 
injury to his right knee in 1983, which lead to degenerative 
arthritic changes and eventually required a total knee 
replacement.  This is all a result of his original 1983 
injury.  

Additionally, the Board notes that the Veteran had an 
arthroscopy of his right knee in 1988, which was within 5 
years of his right knee injury during service.  There is no 
evidence of record indicating an injury to the Veteran's 
right knee from 1983 to his 1988 right knee arthroscopy 
procedure.  The close temporal proximity between the in-
service injury and the right knee arthroscopy weighs in favor 
of a finding of service-connection.

The August 2006 private medical opinion is competent and 
there is no medical evidence of record that indicates that 
the Veteran's current right knee disability is not related to 
his in-service right knee injury.  Therefore, at the very 
least, the evidence is in equipoise and any doubt is resolved 
in the Veteran's favor.

Accordingly, service connection for a right knee disability 
is warranted.

IV.  Service Connection for PTSD

The Veteran seeks service connection for PTSD.  The Veteran 
contends that his current PTSD is the result of a traumatic 
armed robbery during service.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. 
§ 3.304(f).

The Board recognizes that the present case falls within the 
category of situations, to include allegations of personal 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 
272, 281 (1999).  The amendments to 38 C.F.R. § 3.304(f)(4) 
noted above reflect a recognition that service records may 
not contain evidence of personal assault, and that 
alternative sources may provide credible evidence of an in-
service stressor premised on personal assault including 
records from law enforcement authorities.  See YR v. West, 11 
Vet. App. 393, 399 (1998); 38 C.F.R. § 3.304(f)(4).  

The Veteran currently has PTSD.  An October 2000 VA 
psychology report notes that the Veteran was given diagnoses 
of cognitive disorder not otherwise specified (NOS), panic 
disorder without agoraphobia, and rule-out PTSD.  VA 
psychology treatment records dated in November 2000 note that 
the Veteran was a victim of a burglary in 1983, but that he 
does not report any symptoms of PTSD.  VA treatment records 
dated in February 2001 note that the Veteran was given a 
diagnosis of cognitive disorder and history of panic 
disorder.  VA treatment records dated in February 2002 note 
that the Veteran was given an assessment of mood disorder 
secondary to general medical condition.  A VA examination was 
conducted in June 2004.  The examiner noted diagnoses of 
organic brain syndrome and PTSD, and that the Veteran is 
gravely impaired due to cognitive impairments from his 
stroke.  He may have PTSD related to the incident he 
describes in 1982, but this plays a minor role in accounting 
for his level of disability.  A July 2004 statement from the 
June 2004 VA examiner notes that if the Veteran had PTSD 
before his strokes, it plays a minor role in his current 
level of disability, and the symptoms he describes currently 
are not consistent with a diagnosis of PTSD.  A January 2006 
VA psychiatric report notes that the Veteran was given an 
assessment of bipolar disorder and PTSD, as per prior notes 
in the resident clinic.  A September 2006 report from the 
Veteran's licensed social worker notes that the Veteran meets 
the diagnostic criteria of the DSM-IV for PTSD.  

The above mental health reports and evaluations all are 
competent and there appears no reason to weigh any one more 
than the other, therefore, giving the Veteran the benefit of 
the doubt, it is conceded that he currently has PTSD.  

The evidence of record corroborates the Veteran's account of 
his claimed stressor incident in regards to his claim for 
PTSD.  A December 1983 police report indicates that the 
Veteran was the victim of an armed robbery on October 14, 
1983.  Two unidentified males attempted to rob the Veteran at 
gunpoint.  Further, the police report indicates that the 
Veteran fell to the ground twice injuring his hand while 
fleeing the assailants.  Thus, the Board finds that the 
Veteran's claimed stressful and traumatic incidences actually 
occurred, and that he has a confirmed diagnosis of PTSD which 
is based on verified stressors.  See 38 C.F.R. § 3.304(f)(3).  

Accordingly, service connection for PTSD is warranted.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a right knee 
disability, to this extent only the claim, is granted.                                                                 

Entitlement to service connection for a right knee disability 
is granted.                                                                 

Entitlement to service connection for PTSD is granted.                                                                 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


